Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered August 10, 1988, convicting him of sodomy in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At sentencing, the court issued an order of protection with respect to the two infant victims of the defendant. The defendant did not object to the issuance of this order, noting that he understood its terms; nor did he seek to withdraw his guilty plea. Under the circumstances, the defendant’s challenge to the issuance of the order of protection is not preserved for appellate review (CPL 470.05 [2]; see, People v Pellegrino, 60 NY2d 636). In any event, we find that the order was properly issued (see, CPL 530.13). Bracken, J. P., Lawrence, Fiber, Harwood and Rosenblatt, JJ., concur.